                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                            CR 19–31–BLG–DLC

                      Plaintiff,

        vs.                                                   ORDER

 KRISTOPHER MICHAEL LAWSON,

                      Defendant.



      United States Magistrate Judge Timothy J. Cavan entered Findings and

Recommendation in this matter on June 12, 2019. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Cavan recommended this Court accept Kristopher Michael Lawson’s


                                           1
guilty plea after Lawson appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to crime of prohibited person in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1) as charged in the

Indictment.

      I find no clear error in Judge Cavan’s Findings and Recommendation (Doc.

23), and I adopt them in full.

      Accordingly, IT IS ORDERED that Kristopher Michael Lawson’s motion

to change plea (Doc. 17) is GRANTED and Kristopher Michael Lawson is

adjudged guilty as charged in the Indictment.

      DATED this 27th day of June, 2019.




                                         2
